Case: 14-12107   Date Filed: 08/12/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12107
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00245-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DALE MATTHEWS CLAR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 12, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12107     Date Filed: 08/12/2015   Page: 2 of 3


      Dale Matthews Clar appeals his convictions for two counts of bank robbery,

18 U.S.C. § 2113(a), (d), and two counts of possessing a firearm during a crime of

violence, id. § 924(c)(1)(A). Clar challenges the admission of evidence at trial

about a third bank robbery for which he was not charged. We affirm.

      The district court did not abuse its discretion when it admitted evidence of

the uncharged robbery. Although the district court admitted the evidence under

Federal Rule of Evidence 404(b), we can affirm for any reason supported by the

record, United States v. Ford, 784 F.3d 1386, 1391 (11th Cir. 2015), which reveals

that the robbery was intrinsic to the crimes charged. “[E]vidence of uncharged

conduct that is part of the same scheme or series of transactions and uses the same

modus operandi as the charged offenses is admissible as intrinsic evidence outside

the scope of Rule 404(b).” Id. at 1394. Testimony from four employees of the

Chase Bank in Apopka, Florida, and surveillance recordings established that the

robberies allegedly committed by Clar on April 3, 2013, and September 6, 2013,

were committed in a manner virtually identical to an earlier robbery of the bank on

January 4, 2013. The employees testified consistently that, during the three

robberies, a tall Caucasian man wearing green scrubs, a mask, and glasses

approached a bank teller, brandished a black firearm, and demanded money, which

he put inside a red cooler. Two of the employees also testified that the robber fled

from the robberies during January and April in a vehicle with its license plate


                                          2
               Case: 14-12107     Date Filed: 08/12/2015    Page: 3 of 3


covered with the image of a rainbow, and an employee who witnessed the robbery

in January described the getaway car as a Toyota Camry. Evidence also is intrinsic

“if it forms an integral and natural part of the witness’s accounts of the

circumstances surrounding the offenses for which the defendant was indicted,”

United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007), and three of the

witnesses described the robberies in April and September by referring to their

accounts of the robbery in January.

      Clar argues that he was unduly prejudiced by the admission of the evidence,

but any prejudice was substantially outweighed by the probative value of the

testimony about another bank robbery. See Fed. R. Evid. 403. Accounts of the

robbery in January corroborated Clar’s confessions to robbing a Chase Bank on

three occasions while wearing the same disguise, carrying a cooler, wielding a gun,

and escaping in a Toyota Camry. See Edouard, 485 F.3d at 1345. Moreover, the

district court eradicated any potential prejudice to Clar by instructing the jury that

it could consider evidence of similar acts only to “decide whether [Clar] had the

state of mind of intent necessary for the crime charged, acted according to a plan or

to prepare to commit a crime or committed the charged acts by accident or

mistake,” and then by referring to that instruction to respond to a note sent by the

jury during its deliberations. See id. at 1346.

      We AFFIRM Clar’s convictions.


                                           3